DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The disclosure is objected to because of the following informalities:
Paragraph [0020] of the specification as filed discloses “at least one embedment” (emphasis added).  

Appropriate correction is required.


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 4, 9 and 16 use inconsistent terminology to refer to the same item (i.e., commanded first grayscale value and first commanded grayscale value); 
Claims 2-3, 5-8, 10-15 and 17-20 are dependent on claims 1, 9 and 16, respectively, and objected to for substantially the same reasons, discussed above; and
Claims 13 and 19 further recite “a second ration” (emphasis added).  

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dithering” in claims 2, 9, 15 and 16 is used by the claim to mean “oscillating one bit higher or lower between frames,” while the accepted meaning is “varying the value of a pixel over a plurality of frames displayed in short succession such that the effective value of the pixel appears to be between a low value and a high value” (i.e., temporal dithering) or “adding noise to groups of pixels within the image to 
Examiner acknowledges discussion of the term “dithering” in paragraph [0014] of the specification as filed but notes the specification as filed does not clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
In the interest of compact prosecution, Examiner is interpreting the term “dithering” to include oscillating one bit higher or lower between frames for the remainder of this Office Action.

Claims 10-15 and 17-20 are dependent on claims 9 and 16, respectively, and rejected for substantially the same reasons, discussed above.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnebly (USPN 2009/0147861) in view of McGarry et al. (USPN 2009/0141987).

With respect to claim 1, Schnebly teaches a display (Figs. 1A-2 and paragraphs [0019]-[0022]) comprising:
a pixelated display (Figs. 1A and 2, item 100 and paragraph [0022]); 
at least one processor in data communication with the pixelated display (Fig. 2, item 260 and paragraph [0028]) and at least one set of memory (Fig. 2 and paragraphs [0026]-[0028] teach the processor makes a local copy of the detection code and compares it with the extracted value of the detection code.  Although Schnebly is silent on the specific operation of the comparison Examiner notes some type of memory is required for the comparison), the at least one processor to: 
receive a stream of image frames (Figs. 1-4 and paragraphs [0026]-[0028]); 
record, in a first memory, a first grayscale value corresponding to a first pixel location in the pixelated display, the first grayscale value derived from a first image frame (Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach extracting a code from a received first pixel); 
compare the first grayscale value to a commanded first grayscale value for the first pixel location in the first image frame (Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach comparing a code from a received first pixel to a local version of the expected code.  Paragraph [0031] teaches the ; 
record, in a second memory, a second grayscale value corresponding to the first pixel location in the pixelated display, the second grayscale value derived from a second image frame (Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach extracting a code from a received first pixel for each frame.  Examiner notes the values associated with a subsequent frame read on a second grayscale); and 
compare the second grayscale value to a commanded second grayscale value for the first pixel location in the second image frame (Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach extracting a code from a received first pixel for each frame.  Examiner notes the values associated with a subsequent frame read on a commanded second grayscale),
wherein the first commanded grayscale value and the second commanded grayscale value are manipulated to guarantee a disparity between the first image frame and the second image frame (Figs. 1-4 and paragraphs [0017], [0030] and [0031] teach commanding a different change in subsequent frames to detect a freeze condition).
However, Schnebly fails to expressly teach registers as the type of memory being used.  Specifically, Schnebly fails to teach at least one set of registers, the at least one processor to: record, in a first register, a first grayscale value corresponding to a first pixel location in the pixelated display, the first grayscale value derived from a first register, a second grayscale value corresponding to the first pixel location in the pixelated display, the second grayscale value derived from a second image frame” (emphasis added).
McGarry teaches a known technique using a processor and plurality of register memory locations to compare grayscale values (paragraph [0105]).
Schnebly teaches a base process/product of a display with freeze frame detection comparing grayscale values which the claimed invention can be seen as an improvement in that the display includes at least one set of registers, the at least one processor to: record, in a first register, a first grayscale value corresponding to a first pixel location in the pixelated display, the first grayscale value derived from a first image frame; record, in a second register, a second grayscale value corresponding to the first pixel location in the pixelated display, the second grayscale value derived from a second image frame.  McGarry teaches a known technique of using a processor and plurality of register memory locations to compare grayscale values that is comparable to the base process/product.
McGarry’s known technique of using a processor and plurality of register memory locations to compare grayscale values would have been recognized by one skilled in the art as applicable to the base process/product of Schnebly and the results would have been predictable and resulted in at least one set of registers, the at least one processor to: record, in a first register, a first grayscale value corresponding to a first pixel location in the pixelated display, the first grayscale value derived from a first image frame; record, in a second register, a second grayscale value corresponding to the first 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 3, Schnebly in view of McGarry teach the display of claim 1, discussed above, wherein the first pixel location is inset from an edge of the pixelated display (Schnebly, paragraph [0020].  Examiner notes the term “inset from an edge” is subject to a reasonably broad interpretation and does not require the inset to be from the nearest edge).

With respect to claim 4, Schnebly in view of McGarry teach the display of claim 1, discussed above, wherein the at least one processor is further configured to: 
record, in a separate first register, a third grayscale value corresponding to a second pixel location in the pixelated display, the third grayscale value derived from the first image frame (Schnebly, Figs. 1-4 and paragraphs [0020] and [0026]-; 
compare the third grayscale value to a commanded third grayscale value for the second pixel location in the first image frame (Schnebly, Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach comparing a code from a received second pixel to a local version of the expected code.  Paragraph [0031] teaches the code can be a perturbation or an entire replacement for the value of a pixel.  Examiner is interpreting the term “commanded third grayscale” to include the intentionally modified value as taught by Schnebly; and McGarry, paragraph [0105] teaches using a register to compare grayscale values); 
record, in a separate second register, a fourth grayscale value corresponding to the second pixel location in the pixelated display, the fourth grayscale value derived from the second image frame (Schnebly, Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach extracting a code from a received second pixel for each frame.  Examiner notes the values associated with a subsequent frame read on a fourth grayscale; and McGarry, paragraph [0105] teaches using a register to compare grayscale values); and 
compare the fourth grayscale value to a commanded fourth grayscale value for the second pixel location in the second image frame (Schnebly, Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach extracting a code from a received first pixel for each frame.  Examiner notes the values associated with a subsequent frame read on a commanded fourth grayscale).

With respect to claim 6, Schnebly in view of McGarry teach the display of claim 1, discussed above, wherein the at least one processor is further configured to determine if one or more image frames are frozen based on a failure to identify the expected grayscale manipulation (Schnebly, paragraph [0026]).

With respect to claim 7, Schnebly in view of McGarry teach the display of claim 1, discussed above.  However, Schnebly in view of McGarry fail to expressly teach further comprising a serial peripheral interface to interface the pixelated display to the at least one processor.
Examiner takes official notice that usage of a serial peripheral interface to interface a pixelated display is well known in the art.  Examiner notes this is also known as an SPI.
Schnebly in view of McGarry teaches a base process/product of a pixelated display and a processor which the claimed invention can be seen as an improvement in that the display further comprises a serial peripheral interface to interface the pixelated display to the at least one processor.  Official notice teaches a known technique of usage of a serial peripheral interface to interface a pixelated display that is comparable to the base process/product.
Official notice’s known technique of usage of a serial peripheral interface to interface a pixelated display would have been recognized by one skilled in the art as applicable to the base process/product of Schnebly in view of McGarry and the results would have been predictable and resulted in the display comprising a serial peripheral 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 8, Schnebly in view of McGarry teach the display of claim 1, discussed above.  However, Schnebly in view of McGarry teach wherein the pixelated display comprises a microLED device.
Examiner takes official notice that microLED displays and their usage are well known in the art.
Schnebly in view of McGarry teaches a base process/product of a pixelated display which the claimed invention can be seen as an improvement in that the pixelated display comprises a microLED device.  Official notice teaches a known technique of using microLED displays that is comparable to the base process/product.
Official notice’s known technique of using microLED displays would have been recognized by one skilled in the art as applicable to the base process/product of 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Claims 2, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnebly (USPN 2009/0147861) in view of McGarry et al. (USPN 2009/0141987) and further in view of Bogenberger et al. (USPN 2011/0057951).

	With respect to claim 2, Schnebly in view of McGarry teach the display of claim 1, discussed above, wherein: 
the at least one processor is further configured to continuously monitor grayscale values at the first pixel location over time (Schnebly, Figs. 1-4 and paragraph [0028]); and 
.
Bogenberger teaches a known technique changing a pixel brightness by one level to make sure the monitor is not frozen (paragraph [0039]).
Schnebly in view of McGarry teaches a base process/product of a display with freeze frame detection comparing pixel values to manipulated values which the claimed invention can be seen as an improvement in that the manipulation comprises dithering (i.e., oscillating one bit higher or lower between frames).  Bogenberger teaches a known technique of changing a pixel brightness by one level to make sure the monitor is not frozen that is comparable to the base process/product.
Bogenberger’s known technique of changing a pixel brightness by one level to make sure the monitor is not frozen would have been recognized by one skilled in the art as applicable to the base process/product of Schnebly in view of McGarry and the results would have been predictable and resulted in the manipulation comprising dithering (i.e., oscillating one bit higher or lower between frames) which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of 
	
Claim 9, a system, corresponds to and is analyzed and rejected for substantially the same reasons as the display of Claims 1 and 2, discussed above.

With respect to claim 10, Schnebly in view of McGarry and further in view of Bogenberger teach the system of claim 9, discussed above.  However, Schnebly in view of McGarry and further in view of Bogenberger fail to expressly teach wherein the at least one processor is further configured to execute a row counter to extract grayscale values from first image frame and second image frame at the first pixel location (Examiner notes paragraph [0020] of Schnebly teaches extraction for a specific pixel location but is silent on usage of a row counter).
Examiner takes official notice that row counters and their usage to identify a specific pixel location are well known in the art.
Schnebly in view of McGarry and further in view of Bogenberger teaches a base process/product of a processor extracting grayscale values from a first pixel location which the claimed invention can be seen as an improvement in that the at least one processor is further configured to execute a row counter to extract grayscale values from first image frame and second image frame at the first pixel location.  Official notice 
Official notice’s known technique of using a row counter to identify a specific pixel location would have been recognized by one skilled in the art as applicable to the base process/product of Schnebly in view of McGarry and further in view of Bogenberger and the results would have been predictable and resulted in the at least one processor being further configured to execute a row counter to extract grayscale values from first image frame and second image frame at the first pixel location which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 11, Schnebly in view of McGarry and further in view of Bogenberger teach the system of claim 9, discussed above.  However, Schnebly in view of McGarry and further in view of Bogenberger fail to expressly teach wherein the at least one processor is further configured to: record, in a first pulse-width register, a first 
Examiner takes official notice that it is well known to store PWM duty cycles representing brightness/grayscale in a register.
Schnebly in view of McGarry and further in view of Bogenberger teaches a base process/product of a processor recording a grayscale value corresponding to a pixel location in a register which the claimed invention can be seen as an improvement in that the at least one processor is further configured to: record, in a first pulse-width register, a first pulse-width value corresponding to the first pixel location in the first image frame; and record, in a second pulse-width register, a second pulse-width value corresponding to the first pixel location in the second image frame.  Official notice teaches a known technique of storing PWM duty cycles representing brightness/grayscale in a register that is comparable to the base process/product.
Official notice’s known technique of storing PWM duty cycles representing brightness/grayscale in a register would have been recognized by one skilled in the art as applicable to the base process/product of Schnebly in view of McGarry and further in view of Bogenberger and the results would have been predictable and resulted in the at least one processor being further configured to: record, in a first pulse-width register, a first pulse-width value corresponding to the first pixel location in the first image frame; and record, in a second pulse-width register, a second pulse-width value corresponding to the first pixel location in the second image frame which results in an improved process/product.

The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 12, Schnebly in view of McGarry in view of Bogenberger and further in view of official notice teach the system of claim 11, discussed above, wherein the at least one processor is further configured to compare the first pulse-width value to the second pulse-width value to identify unexpected brightening (Schnebly, Figs. 1-4 and paragraphs [0020] and [0026]-[0028] teach comparing pixel values.  Examiner notes the claim as currently presented is subject to a reasonably broad interpretation and any situation that results in a higher value in the extracted code identifies an unexpected brightening).

With respect to claim 14, Schnebly in view of McGarry in view of Bogenberger and further in view of official notice teach the system of claim 11, discussed above.  However, Schnebly in view of McGarry in view of Bogenberger and further in view of official notice fail to expressly teach wherein the at least one processor is further 
Examiner takes official notice that frequency-based pulse-width counters and their usage are well known in the art.
Schnebly in view of McGarry in view of Bogenberger and further in view of official notice teaches a base process/product of a processor configured to record a pulse-width value in a register which the claimed invention can be seen as an improvement in that the at least one processor is further configured to execute a frequency-based pulse-width counter to extract pulse-width values from first image frame and second image frame.  Official notice further teaches a known technique of frequency-based pulse-width counters and their usage that is comparable to the base process/product.
Official notice’s further known technique of frequency-based pulse-width counters and their usage would have been recognized by one skilled in the art as applicable to the base process/product of Schnebly in view of McGarry in view of Bogenberger and further in view of official notice and the results would have been predictable and resulted in the at least one processor is further configured to execute a frequency-based pulse-width counter to extract pulse-width values from first image frame and second image frame which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of 
	
	With respect to claim 15, Schnebly in view of McGarry and further in view of Bogenberger teach the system of claim 9, discussed above, wherein the at least one processor is further configured to execute a remedial action when the expected grayscale dithering is not detected (Schnebly, paragraphs [0028] and [0035]).

Claim 16, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the system of Claims 1 and 2, discussed above.

The further limitations of claim 17 are rejected for substantially the same reasons as claim 10, discussed above.

The further limitations of claim 18 are rejected for substantially the same reasons as claims 11-12, discussed above.

The further limitations of claim 20 are rejected for substantially the same reasons as claim 14, discussed above.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches detection of frozen images (see at least Schnebly USPN 2009/0147861 and Mills et al. USPN 2020/0349874).  The prior art of record further teaches determination whether a document or image is flipped (see at least Lee et al. USPN 2018/0314884 and Anzai et al. USPN 2014/0300935).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “display of claim 1, wherein the at least one processor is further configured to determine if one or more image frames are flipped based on a failure to identify the expected grayscale manipulation” (see at least claim 5 – emphasis added); and
“the system of claim 11, wherein the at least one processor is further configured to compare a first ratio comprising the first grayscale value and first pulse-width value to a second ration comprising the second grayscale value and the second pulse-width value to identify unexpected brightening (see at least claims 13 and 19 – emphasis added).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Lee et al. (USPN 2018/0314884) and Anzai et al. (USPN 2014/0300935) teach determination that a document or image has been flipped;
Mills et al. (USPN 2020/0349874) and Furukoshi et al. (USPN 2007/0052873) teach determining whether a display is frozen;
Verbeure (USPN 2015/0339994), Lu (USPN 2015/0062202) and Tatsumi (USPN 2016/0282707) teach spatial and/or temporal dithering;
paragraph [0043] of Tsuji et al. (USPN 2006/0022992) teaches a PWM signal corresponding to luminance data;
Gupta et al. (USPN 9,521,455) teaches the use of a checksum to determine bits of a frame were flipped;
Tomohara (USPN 2005/0184933), Tomohara (USPN 2005/0134614) and Xie et al. (USPN 2016/0358528) teach counting PWM pulses;
Snodgrass et al. (USPN 8,391,416) and Kou (USPN 5,355,490) teach memory and registers;
Schrama (USPN 2021/0193014) teaches a microLED display and serial peripheral interface;
Williams et al. (USPN 2013/0082615), Yang et al. (USPN 2019/0320510), Bucci (USPN 2020/0163178) and Son et al. (USPN 2020/0335042) teach storage of a PWM duty factor or color value in a register;
Huang (USPN 2021/0158775) teaches comparing gray scales for the same pixel from different images;
Kaufman et al. (USPN 2017/0023406) teaches counting frequency to determine grayscale for a pixel;
Hagino et al. (USPN 2012/001557) teaches frequency counting for a PWM signal;
Tsuji et al. (USPN 2006/0022992) and Yamazaki et al. (USPN 2002/0089473) teach PWM signals correspond to luminance values; and
Lim et al (USPN 6,473,061), Naughler, JR. et al. (USPN 2009/0195483), Cabral et al. (USPN 2010/0266201) and Tam et al. (USPN 2008/0247670) teach a column/row counter to determine a pixel position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623